CaSe 8-18-78553-|&8 DOC 16 Filed 01/09/19 Entered 01/09/19 15218:12

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

cENTRAL IsLIP DIVISION
IN RE CHAPTER 13
cHRIsTINE NACCARATO, cAsE No. 18-78553
DEBTOR.

 

NOTICE OF APPEARANCE Al\Q
DEMAND FOR SERVICE OF PAPERS

PLEASE TAKE NOTICE, that the undersigned appears as counsel for Nationstar
Mortgage LLC as Servicer for U.S. Bank National Association, not in its individual capacity but
solely as trustee for NRZ Pass-Through Trust VIII, a creditor and a party in interest, pertaining to
property located at 246 Breeze Avenue, Ronkonkorna, NY 11779, and pursuant to Rules 2002
and 9010(b) of the Federal Rules of Bankruptcy Procedure, demands that all notices given or
required to be served in this case be given or served, as the case may be, to or upon the
undersigned at the post oche address and telephone and facsimile number set forth below.
Dated: January 8, 2019

Respectfully Submitted,

/s/ Katherine Heidbrink

Katherine Heidbrink

Bankruptcy Attorney

Shapiro, DiCaro & Barak, LLC

Attorneys for Nationstar Mortgage LLC as Servicer
for U.S. Bank National Association, not in its
individual capacity but solely as trustee for NRZ
Pass-Through Trust VIII

One Huntington Quadrangle, Suite 3N05
Melville, NY 11747

Telephone: (631) 844-961 l
Fax: (631) 844-9525

1 t had£nl\ rnll\\

CaSe 8-18-78553-|&8 DOC 16 Filed 01/09/19 Entered 01/09/19 15218:12

SHAP[RO, DICARO & BARAK, LLC

Attorneys for Nationstar Mortgage LLC as Servicer for U.S. Bank
National Association, not in its individual capacity but solely as
trustee for NRZ Pass-Through Trust VIII

One Huntington Quadrangle, Suite 3N05

Melville, NY l 1747

Telephone: (631) 844-9611, Fax: (631) 844-9525

Katherine Heidbrink

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

CENTRAL IsLIP DIVIsIoN
IN RE cHAPTER 13
cHRIsTINE NACCARATo, cAsE No. 18-73553
DEBTOR.
W

STATE OF NEW YORK )
)ss:
COUNTY OF SUFFOLK )

I, Alicia McNamee, being sworn, say, I am not a party to this action; I am over 18 years
of age, I reside in Suffolk County, New York.
On January 9, 2019 I served the within Notice of Appearance upon:

TO: Debtor
Christine Naccarato
246 Breeze Avenue
Ronkonkoma, NY 11779

Attorney for Debtor
Cooper J. Macco

Richard L. Stern, PC
2950 Express Drive South
Suite 109

Islandia, NY 11749

Trustee

Marianne DeRosa

Standing Chapter 13 Trustee
125 Jericho Tpke

Suite 105

Jericho, NY 11753

15-043500 - BKOl

CaSe 8-18-78553-|&8 DOC 16 Filed 01/09/19 Entered 01/09/19 15218:12

U.S. Trustee
U.S. Trustee

Long Island Federal Courthouse

560 Federal Plaza - Room 560

Central

Islip, NY 11722

at the addresses designated by the foregoing individuals for that purpose by depositing a true

copy of same enclosed in a postpaid, properly addressed wrapper, in an official depository under

the exclusive care and custody of the United States Postal Service within the State of New York.

Date: January 9, 2019

Sworn to before

me this

9th day ofJanuary, 2019

&MQM

Notary Public

DEBORAH CALLAHAN
Notary Public, State of New York

Registration

Commission Expire

No. 01 -CAG278202

Qua|ified in Suffol y
s in § 20 &1

15-043500 - BKOI

M:¢`ommap/

 

Alicia McNamee

Bankruptcy Paralegal

Shapiro, DiCaro & Barak, LLC

Attorneys for Nationstar Mortgage LLC as
Servicer for U.S. Bank National Association,
not in its individual capacity but solely as
trustee for NRZ Pass-Through Trust VIII
One Huntington Quadrangle, Suite 3N05
Melville, NY 1 1747

Telephone: (631) 844-961 1

Fax: (631) 844-9525

